Citation Nr: 0419457	
Decision Date: 07/19/04    Archive Date: 07/27/04

DOCKET NO.  95-16 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for residuals of a left 
lung injury.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARINGS ON APPEAL

Appellant, his spouse, and his daughter.


ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The veteran had honorable active service from June 1952 to 
December 1955.

This matter arises from a December 1993 rating decision of 
the of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.  

In September 1997, a hearing was held at the RO before an 
undersigned member of the Board (now Veterans Law Judge), and 
in June 1999, a videoconference hearing was conducted before 
another undersigned Veterans Law Judge.  Accordingly, this 
decision will be promulgated by the three Veterans Law 
Judges, to include the two Veterans Law Judges who presided 
at these hearings.  

In January 2000, the Board determined that new and material 
evidence had been submitted and reopened the veteran's claims 
for service connection for a low back disability and 
residuals of an injury to the left lung.  The case was then 
remanded to the RO for additional development.  The case has 
now been returned to the Board for further appellate 
consideration. 


FINDINGS OF FACT

1.  The current low back disorder is not of service origin.

2.  A left lung disorder is related to the veteran's active 
duty.  


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
during active military service nor may arthritis of the 
lumbosacral spine be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

2.  Residuals of a left lung injury were incurred in active 
military service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This law eliminates the concept of 
a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  

The new law and regulations require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2002); Quartuccio v. Principi 16 Vet. App. 
183 (2002).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). The 
Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  With respect to 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Section 
701 of the Act contains amendments to 38 USC §§ 5102 and 
5103.  The Act contains a provision that clarifies that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period.  Veterans Benefits Act of 2003, 
P.L. 108- __ , Section 701 (H.R. 2297, December 16, 2003).

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice must be provided to a claimant before the 
initial unfavorable determination by the RO.  The Court 
further held that the VCAA requires the following steps:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  

The record reflects that the veteran was provided with rating 
decisions, the statement of the case, and supplemental 
statement of the case, and a December 2002 VCAA letter that 
collectively provided notification of the pertinent law and 
regulations, and what information and medical evidence was 
necessary to substantiate these claims.  The documents 
specifically indicated what steps VA would make and what was 
required of the veteran and what evidence the VA would 
obtain.  Quartuccio v. Principi 16 Vet. App. 183 (2002).  
These documents also informed the veteran of what evidence 
had been obtained and what evidence was needed.  

The RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
has hearings and VA examinations during the course of the 
appeal.  

The VCAA letter was mailed to the veteran subsequent to the 
appealed rating decision in violation of the holding in 
Pelegrini, supra.  Also the VA has not specifically informed 
the veteran to submit any evidence in his possession 
pertinent to his claims as required by 38 C.F.R. 
§ 3.159(b)(1).  However, the Board finds that in the instant 
case the veteran has not been prejudiced by these defects.  
In this regard, the veteran was provided notice of the 
division of responsibility in obtaining evidence pertinent to 
his case and ample opportunity to submit and/or identify such 
evidence.  All available, pertinent evidence has been 
obtained.  

Therefore, under the circumstances, the Board finds that any 
error in the implementation of the VCAA is deemed to be 
harmless error.  As such, the Board finds that the VA has 
satisfied its duties to notify and assist the veteran, and 
adjudication of this appeal poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

Factual Background

The veteran's service medical records (SMRs) show that he was 
seen at sickbay for back complaints.  An August 1952 report 
notes back pain and treatment with diathermy.  A July 27, 
1953 entry notes that the veteran had injured his back, that 
he was sent to the infirmary, and that he was to be seen and 
advised.  The report notes that the veteran injured his back 
while handling stores.  Limitation of motion and pain in 
forward bending was noted.  A February 8, 1954 entry notes 
that the veteran had bruised ribs on the right side and that 
he had been strapped.  A February 17, 1954 entry notes 
fractured the 8th and 9th ribs on the right and that he had 
been strapped and given morphine.  His separation examination 
showed no pertinent abnormality.  

The veteran underwent surgery for a disc rupture of the C6-C7 
in October 1984 and March 1985.  A July 1985 private 
myelogram report showed a disc rupture at L5-S1.  The veteran 
reported severe low back pain, radiculopathy, and inability 
to sit for any length of time because of pain.  The report 
did not mention any cause for the disc rupture.  

In January 1989, the veteran reported that he had hurt his 
back in 1953 or 1954 when he fell from a ship while in the 
Navy.  He stated that he broke three ribs.  

A January 1989 VA pulmonary compensation and pension 
examination report reflects that the claims file was not 
available but that the veteran reported a history of a left 
chest injury during active service when he fell from a ship.  
He reported three left-sided rib fractures and he related a 
left-sided calcified lung to that injury.  The diagnoses were 
chronic obstructive pulmonary emphysema secondary to tobacco 
use and dust exposure; residuals of old chest wall contusion; 
and, calcified left parietal plaque, secondary and post-
traumatic.  

The veteran continued to receive intermittent treatment at VA 
and private facilities for several problems.

In July 1992, the veteran submitted an October 1989 VA 
pulmonary function test that showed a mild airway obstructive 
defect with mild ventilatory impairment and X-ray evidence of 
pleural thickening.  He also submitted private medical 
records, among which is an October 1988 report from G. 
Giesler Jr., M.D., that associates chronic airway obstruction 
with cigarette abuse.  He also submitted older records, 
including a March 1966 bronchoscopy report that notes mild 
endobronchial disease with infiltration and calcific plaque 
in the pleura of the left lung.  He also submitted private 
treatment records for back and neck pain in the 1980s.  

In September 1994, the RO received additional VA outpatient 
treatment reports reflecting treatment in the early 1990s for 
a variety of health problems.  Among these is an October 1992 
pulmonary clinic record that notes left lung calcified plaque 
with history of left chest injury in 1954.

In March 1995, the veteran submitted additional private 
medical records.  These include a November 1956 hospital 
report that reflects diaphragmatic pleurisy.  The veteran 
reported sharp pains in the back and right chest on inhaling.  
Accompanying reports note normal lung X-rays.  Also received 
were private medical records which show that the veteran was 
hospitalized in November 1966 after an employment chest x-
rays showed a possible lesion in the left lung.  The veteran 
gave a history of falling during WW II and injuring his left 
chest.  A bronchoscope of the left lung showed findings 
compatible with some chronic endobronchial disease.  Chest 
X-rays showed calcification of the pleura on the left.

Also submitted in March 1995 were additional reports from Dr. 
Giesler.  A July 1980 X-ray report notes continued left lower 
lateral lung field dense calcification of pleura, felt to 
represent old hemorrhage from hemothorax caused by trauma.  

April 1995 lumbar myelography showed disc bulging at L1-2, 
changes at L2-3, disc bulging at L3-4-5, and herniated 
nucleus pulposis at L5-S1.  

In October 1995, the RO obtained additional VA and private 
outpatient treatment reports that reflect treatment during 
the 1990s for a variety of health problems.  

A June 1995 VA chest X-ray showed fibrosis and scarring of 
the left mid-lung consistent with previous 
inflammatory/infectious process.  June 1995 lumbar spine X-
rays showed mild degenerative changes at L1-2.  

In October 1995, the veteran testified before an RO hearing 
officer that his left ribs were injured when he fell from a 
ship in the Navy.  He felt that someone could report this as 
the right ribs, because when looking at the left ribs from 
the front, they appear on the right.  He testified that when 
he fell he also injured his back for which he subsequently 
received morphine, ace bandages, and light duty.  He recalled 
that he re-injured his back while aboard another ship.  He 
could not recall any back injury before or since active 
service and he testified that he has had back pain more or 
less continuously since active service.  He testified that 
records of his early post service medical treatment for his 
back were no longer available and that the doctors had died.  

A November 1995 VA general medical compensation examination 
report notes that a chest X-ray showed healed fractures the 
left ribs with scarring and that no lung abnormality was 
found.  The examiner had also reported that spirometry 
revealed an obstructive defect.  The spirometry report itself 
showed moderate obstruction and low vital capacity, possibly 
from a restrictive defect.  The diagnoses included healed rib 
fractures, left chest with scaring demonstrated on chest x-
ray.

In September 1997, the veteran testified before an 
undersigned Veterans Law Judge that he fell while aboard ship 
and injured his back.  He noted that his SMRs documented that 
he was injured while handling stores.  He testified that he 
had continuous problems with his back after active service 
and that he saw a Dr. Weldon for these problems.  He recalled 
that a chiropractor told him that he had a crooked spine 
after active service, which he has suspected was also caused 
by that fall.  His spouse testified that she knew of no post-
service back injury. 

In March 1998, the veteran stated that it was his left ribs 
and left lung that were injured during active service.  He 
noted that private and VA medical evidence all suggested that 
the left ribs had sustained fractures, not the right ribs.  
He submitted a letter from Dr. Giesler which is to the effect 
that extensive pleural calcification could have caused by a 
traumatic incident that caused bleeding in the pleural space.  

In June 1999, the veteran testified at a videoconference 
hearing before an undersigned Veterans Law Judge that he did 
not recall reporting his back disorder during his separation 
examination but that he had a back problem at that time 
nevertheless.  He testified that after active service, he 
worked in the textile industry where he did lifting and at 
least some strenuous activity.  He recalled that his ship had 
no doctor and that any reported injury was seen by a non-
rated person.  He recalled hospitalization for his back after 
active service, his doctor's name, the location of the 
hospital, but not the exact year of treatment.  He currently 
had back pain that shot down the legs and cramps and spasm of 
the legs and back.  

The veteran's spouse testified that the veteran's back 
muscles felt tight during his spasms.  The veteran's daughter 
testified that she was born in 1958 and remembered her 
father's back complaints from when she was 9 to 10 years old.  

Concerning his left ribs and left lung, the veteran testified 
that he did not understand how a diagnosis of rib fracture 
could have been given aboard ship, as they had no X-ray 
machine, but he did understand how someone could have 
misreported a left lung injury as a right lung injury.  The 
veteran also recalled that he had been hospitalized for 
pneumonia about three times since active service.  

Received in July 2000 were Social Security Administration 
(SSA) records which include VA and private treatment reports 
and records dated from 1979 to 1988.  These records show that 
the veteran was awarded disability benefits effective in 1984 
for severe cervical and lumbar disc disease and severe 
obstructive pulmonary disease.  An October 2000 X-ray report 
does reflect that left-sided pleural thickening and 
calcification was consistent with an old hemothorax and that 
mid thoracic spine scoliosis might be related to old 
vertebral compression fracture.  

The veteran underwent a VA pulmonary examination in October 
2000.  According to the examination report, the physician 
reviewed the claim files.  The veteran reportedly suffered a 
left chest injury in WW II.    The available service medical 
records show that he bruised the right side of the chest in a 
fall.   The veteran stated that this was incorrect and that 
he injured the left side of his chest.  Following the 
examination the diagnoses were post-traumatic external left-
sided pleural thickening and calcification from old left 
hemothorax; and, chronic cigarette bronchitis with 
superimposed chronic obstructive pulmonary emphysema.  

The examiner commented that recent X-rays corroborated the 
veteran's history of a left-sided chest injury, but a later 
left-sided injury remained possible.  The physician noted 
that one could give the benefit of the doubt to the veteran 
that it was the left side of the chest that was injured in 
1953 and not the right.  Then it was possible to surmise that 
trauma to the chest was now responsible for the radiographic 
abnormalities noted.  The examiner added that cigarette 
smoking also contributed to chronic obstructive pulmonary 
emphysema.  

The physician also reported that a component of mild 
restrictive lung disease is due to the chest trauma.  The 
physician then referred to a recent pulmonary function test 
that noted left-sided pleural thickening and calcification 
consistent with old left hemothorax.  

The veteran submitted a June 2001 X-ray evaluation that 
suggested asbestosis and a November 2001 private medical 
evaluation that finds left pleural and bilateral interstitial 
fibrotic changes to be consistent with pulmonary asbestosis.  
The private physician warned that given the veteran's assumed 
exposure to asbestos aboard ship in the early 1950s and the 
latency period between exposure and clinically significant 
asbestos related disease, increased risk of cancer and 
further deterioration of pulmonary function was expected.  

In February 2003, the veteran underwent a VA orthopedic 
examination.  The physician noted a review of the claims 
files.  The veteran reported a lifting injury and a falling 
injury to the back during active service.  X-rays showed a 
slight osteophyte formation at the L1-L2 area.  There was 
narrowing of the L5-S1 disc space consistent with 
degenerative disc disease.  

After examining the veteran, the physician stated that there 
was evidence of a back problem in 1953 and a questionable 
problem in 1954.  There was a hiatus of 30 years between 
these two incidents and the veteran having any low back 
disorder.  The examiner felt that there was inadequate 
documentation between the alleged injuries and the onset of 
significant discomfort requiring medical attention to suggest 
that there was a nexus between his current low back disorder 
and the injuries ascribed as having occurred during service.  
The physician opined that it was not as least as likely that 
the present condition was related to incidents, which 
occurred during service. 

Analysis

In general service connection requires evidence that a 
disease or disorder was incurred in or aggravated during 
service or that the disease or disorder is otherwise 
attributable to service.  See, 38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2003).  

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of at least 10 percent within one year from the date of 
termination of service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such a disorder during the period of 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2003).

Service connection may also be granted for disease or 
disability which is diagnosed after discharge from service, 
when all of the evidence establishes that such disease or 
disability was incurred during service. 38 C.F.R. § 3.303(d).

There is no requirement that a disorder must be "chronic" 
as a condition precedent to direct service connection under 
38 C.F.R. § 3.303; however, "chronic diseases" as defined 
at 38 C.F.R. § 3.307 and 3.309 are accorded special 
consideration for service connection.  Where a condition is 
not shown to be chronic, then continuity of symptomatology is 
required to support the claim.  38 C.F.R. § 3.303(b).  

Once the evidence has been assembled, the Board has the duty 
to assess the credibility and weight to be given to the 
evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997) and cases cited therein.  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Low Back Disorder

The veteran's SMRs show that the veteran was treated for back 
complaints.  However, the separation examination reflects 
that the spine was normal.  Additionally, the first post 
service clinical evidence of a chronic back disability was in 
the 1980s, many years after service.  The most recent VA 
examinations confirmed the presence of disc disease of the 
lumbosacral spine and the presence of an osteophyte which is 
indicative of arthritis.  However, the VA examiner indicated 
that the low back disorders were unrelated to service.  The 
medical evidence of record does not contradict this opinion.  

The Board notes that lay statements are considered to be 
competent evidence with regard to descriptions of symptoms of 
disease or disability or an injury, and they may under some 
circumstances establish continuity of symptoms.  However, 
when the determinative issue involves a question of medical 
diagnosis or causation, as here, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

The veteran does not possess any specialized medical training 
and it is not contended otherwise.  Thus, although the lay 
evidence may establish continuity of symptoms, as it tends to 
do in this case, lay opinions concerning the diagnosis or 
etiology of a disease have no evidentiary value.  

After considering all the evidence of record, including the 
testimony, all of which is credible, the Board finds that the 
preponderance of evidence is against the claim.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 58 (1991).  Accordingly, service connection for a 
low back disorder is not warranted.  

Left Lung Disorder

The service medical records show that the veteran sustained 
an injury to the right side of the chest 8th and 9th ribs.  
The veteran asserts that this statement is erroneous and it 
was the left side of the chest that was injured.  In this 
regard, the veteran's statements are considered to be 
competent evidence with regard to descriptions of symptoms of 
disease or an injury.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  His assertion is somewhat confirmed when 
in 1966 he gave a clinical history of an injury to the left 
side of his chest during WW II.  This is years prior to his 
filing a claim for service connection.  

Additionally, several subsequent private and VA medical 
records indicate that the radiographic findings in the left 
chest area are traumatic in nature.  The November 1995 VA 
chest X-ray showed healed fractures the left ribs with 
scarring. Also, the VA examiner in October 2000 indicated x-
rays findings of the left lung were consistent with trauma 
and that if the inservice injury was to the left chest, then 
it was possible to surmise that trauma to the chest was now 
responsible for the radiographic abnormalities noted.

Based on the above the Board finds that the evidence is in 
equipoise as to whether the inservice injury was to the right 
or left side o f the chest.  As such, the benefit of the 
doubt is in the veteran's favor.  38 C.F.R. § 3.102.  
Accordingly, the Board finds that the residuals of the injury 
to the left lung are related to service. 


ORDER

1.  Entitlement to service connection for a low back 
disability is denied.  

2.  Entitlement to service connection for residuals of a left 
lung injury is granted.  



_____________________________	
	____________________________
       BETTINA S. CALLAWAY			              KEITH 
ALLEN
	Veterans Law Judge				           Veterans 
Law Judge
      Board of Veterans' Appeals		                 
Board of Veterans' Appeals



_____________________________________
ROBERT P. REGAN
Veterans Law Judge
Board of Veterans' Appeals











 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



